Citation Nr: 0207695	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD. 

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the RO in its January 2001 supplemental 
statement of the case found that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for PTSD.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is under a legal duty in such a case 
to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, this issue has been 
phrased as noted on the title page.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in December 
1989.  


2.  Evidence submitted since the December 1989 rating 
decision bears directly or substantially upon the issue at 
hand, and by itself or in combination with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The competent and probative evidence of record does not 
show that the veteran has PTSD or any other psychiatric 
disorder for VA compensation purposes which has been linked 
to service on any basis.  

4.  The veteran has a personality disorder which is not a 
disorder for VA compensation purposes.

5.  The probative medical evidence establishes that the 
veteran's hearing loss is manifested by no more than Level I 
hearing impairment in the either ear.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1989 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).

2.  A chronic acquired psychiatric disorder, to include PTSD, 
for VA compensation purposes, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2001)

3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 (effective prior 
to June 10, 1999); 38 C.F.R §§ 4.85, 4.86(a), 4.87, Tables 
VI, VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 
11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.156, 3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 1996, May 1997, 
and April 1999 rating determinations, the May 1997 and July 
1997 SOCs, and the July 1997, April 1999, and January 2001 
SSOCs informed the appellant of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.


Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
several VA examinations during the course of this appeal.  
Furthermore, the veteran and his wife appeared at a March RO 
1999 hearing.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Moreover, as the Board finds that 
the directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence and argument and that he is not 
prejudiced by this decision.

Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Pertinent laws and regulations provide that a psychosis will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


PTSD

A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125, 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the DSM, third edition and 
the third edition, revised, to the fourth edition (DSM-IV).  
The CAVC found that DSM-IV altered the criteria for assessing 
the adequacy of the stressor from an objective to a 
subjective basis.  The CAVC further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  


Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. At 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).



Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Hickson, supra; see also 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Board notes that the regulatory criteria governing 
service connection of the PTSD, as set forth above, changed 
while the veteran's claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.



If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be awarded, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulations are 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]


New and Material

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate 
jurisdiction.  38 U.S.C.A. §§ 7104, 7105;  38 C.F.R. 
§§ 20.1103, 20.1104.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).





In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. At 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29. 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The CAVC has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
will respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Psychiatric Disorder, to Include PTSD

Factual Background

A review of the veteran's service medical records reveals 
that he was seen in March 12, 1969, after falling off the 
back of a jeep on the way back to his company.  He was noted 
to be fully conscious and oriented times three.  He did not 
remember if he were unconscious, though he did remember 
falling off and being brought there.  There were no physical 
injures except an abrasion on the wrist.  A diagnosis of a 
mild concussion with no seizures was rendered at that time.  

The veteran was also seen later that day with complaints of 
severe generalized headaches.  He was noted to have been 
under considerable tension and to have gotten little sleep 
for several days.  Physical examination was unremarkable.  It 
was the examiner's impression that the veteran had tension 
headaches and fatigue.  

At the time of a December 1969 medical examination, normal 
psychiatric findings were reported.  Normal psychiatric 
findings were also reported at the time of the veteran's 
September 1970 service separation examination.  On his 
September 1970 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had frequent trouble sleeping; frequent or 
terrifying nightmares; loss of memory or amnesia; nervous 
trouble of any sort; or depression and excessive worry.  

The veteran's record of service (DD-214), shows he was 
trained and served as an air traffic control operator.  His 
decorations include a Vietnam Service Medal, a Bronze Star 
Service Medal, a Vietnam Unit Citation, and a Republic of 
Vietnam Medal with 60 device.

There is no evidence of treatment for any psychiatric 
disorders in the years immediately following service.  

In May 1989, the veteran sustained an accident while jumping 
into a lake which rendered him a quadriplegic.  In a June 
1989 report from Thomas-Davis Medical Center where the 
veteran remained hospitalized from the time of the accident 
until admission to the VA hospital in June 1989, he was 
diagnosed as having a manic depressive disorder.  

In a VA hospitalization report for a period of 
hospitalization from June 1989 to August 1989, it was noted 
in the review of systems portion of the report, that the 
veteran had recently been diagnosed as having bipolar 
disorder for which evidence existed that this condition was 
present in Vietnam.  

During a December 1994 period of hospitalization the veteran 
reported a history of PTSD.  He indicated that he had been 
seen in one group session at the San Diego VAMC and had been 
referred for follow-up and ongoing care to the Tucson VA.  He 
was noted to have no difficulty with his manic depressive 
disorder during this period of hospitalization.  

In January 1995 the veteran was sent for an evaluation for 
PTSD.  There was no evidence of thought disorder.  He was 
noted to be a quadriplegic and in a wheel chair.  Presenting 
complaints included a diffuse sense of paranoia, anxiety, 
frustration, and anger.  He indicated that the most recent 
time that these feelings occurred was in November 1994.  He 
reported having nightmares but did not necessarily connect 
the content of these nightmares to his experiences in the 
military.  

The veteran was noted to have enlisted in the Army and served 
from 1967 to 1970.  He was reportedly in Vietnam in 1969 and 
worked for the First Calvary Division as an air traffic 
controller.  He stated that he experienced incoming fire 
every three days for approximately seven or eight months.  He 
stated that at least half of his basic training class died 
prior to his arriving in Vietnam.  He considered many of 
these people his friends.  He reported that during the day, 
songs would trigger these memories and he would feel a rush 
of emotion.  

He noted that the most distressing symptoms were frustration, 
anxiety, and paranoia.  He stated that he received his rank 
quickly and was put in a position of authority.  The feelings 
of anger, paranoia, and intense frustration were triggered by 
sharp noises and when he felt under stress.  He did not 
discuss his Vietnam experiences and he did not like movies 
associated with Vietnam.  

The examiner indicated that the veteran did from time to time 
remember events occurring in Vietnam.  He did not, however, 
report experiencing nightmares or flashbacks directly related 
to combat experiences, a persistent avoidance of stimuli, 
numbing of responsiveness, a restricted range of affect, a 
feeling of detachment or estrangement from others, sleep 
problems, trouble controlling his anger, or consistent 
hypervigilance.  The examiner noted that the veteran did not 
meet the criteria for PTSD.  He stated that the results of 
the evaluation indicated that the veteran was currently 
expressing complaints consistent with anxiety and possibly 
depression.  He also reported a long history of anxiety 
related symptoms.  A diagnosis of bipolar disorder 
(provisional) was rendered at that time.  

At the time of a March 1995 visit, the veteran reported that 
he had been hospitalized in Vietnam as a result of not being 
able to sleep.  He  stated that he was currently having 
problems with relationships, increased startle response, 
occasional nightmares, and flashbacks.  Diagnoses of PTSD and 
very mild bipolar symptoms were rendered at that time.  
Diagnoses of PTSD and a bipolar disorder were also rendered 
at the time of a May 1995 visit.  A diagnosis of PTSD was 
further rendered at the time of a September 1995 visit.  



At the time of a November 1995 visit, the veteran was 
diagnosed as having a bipolar mood disorder, manic, and PTSD.  
Diagnoses of a bipolar mood disorder were rendered at the 
time of late November 1995 and December 1995 outpatient 
visits.  

At the time of an August 1996 outpatient visit, the veteran 
was diagnosed as having a mood disorder due to trauma.  A 
bipolar mood disorder was diagnosed at the time of September 
1996, October 1996, and November 1996 visits.  

In his November 1996 notice of disagreement, the veteran 
indicated that he was hospitalized for a PTSD-(manic 
depression)-like condition while in Vietnam.  

At the time of a March 1997 psychology assessment, the 
veteran was diagnosed as having a history of bipolar I 
disorder, manic episodes, which was well under control.  

At the time of a June 1997 outpatient visit, the veteran 
stated that Vietnam had been popping up.  He proceeded to 
describe intrusive thoughts about things that happened in 
Vietnam.  He also reported having dreams about Vietnam on 
occasion.  He noted that he had been diagnosed as having a 
bipolar disorder.  He discussed his duties in Vietnam and 
described situations of incoming mortar and rockets where 
there were close calls.  He also mentioned friends who died.  
Following the interview, the examiner indicated that the 
veteran met some but not all of the criteria necessary for a 
diagnosis of PTSD.  

Outpatient treatment records forwarded by the veteran 
demonstrate that he reported having lost control and having 
become somewhat violent in 1984.  He was referred for a 
psychological evaluation to determine if hospitalization was 
required.  Following examination, he was found to have no 
psychiatric disorder.  

At the time of his March 1999 hearing, the veteran testified 
that he was an air traffic controller in Vietnam.  He stated 
that individuals who had been killed were offloaded from 
planes near his facility.  He also testified that they were 
subject to rocket attacks every three days.  He also noted 
that he came under attack when performing guard duty.  

He indicated that he went for some help when he was an air 
traffic controller because he had not been able to sleep for 
days.  He noted that he worked as air traffic controller for 
five months, ran the NCO Club for two months, and then held a 
job as a supply officer.  He stated that he had frustration 
while he was in Vietnam but noted that the rage did not start 
until afterwards.  

The veteran reported that he did not receive any medication 
until he was seen at the Tucson VAMC.  He noted that he had 
been married three times.  He reported having 14 different 
jobs in 20 years.  He further testified that the treatment he 
received at the VAMC following his accident brought back 
memories of Vietnam.  He reported that the first diagnosis of 
PTSD and anxiety was four or five years ago.  

The veteran's wife testified that she had known him since 
1987 and that he had a swimming accident two weeks before 
their planned marriage.  She noted that she was a registered 
nurse.  She indicated that prior to his accident, she and the 
veteran had talked about getting help for his anxiety, rage, 
and alcohol use.  She stated that he talked about his Vietnam 
experiences on occasion, but kept them to himself for the 
most part.  She indicated that he had been treated for all 
forms of anxiety, rage, aggression, and marital issues 
throughout the years.  

Treatment records received subsequent to the March 1999 
hearing demonstrate that the veteran was diagnosed as having 
a bipolar disorder and PTSD in February 1999.  In September 
1999, he was again diagnosed with a bipolar disorder and 
PTSD.  The examiner related the PTSD to the veteran's period 
of hospitalization following his swimming accident.  

In a September 1999 letter, the veteran reported that he was 
seen for insomnia in Vietnam.  He expressed his belief that 
his headaches and insomnia in service were really 
manifestations of PTSD.  He further indicated that his 
insomnia in service was really his first episode of mania.  
He also noted that the treatment he received at VA following 
his swimming accident made him feel like he was in a military 
when he had been in Vietnam.  

In April 2000, the RO requested that the veteran be afforded 
a VA examination by a board of two psychiatrists to determine 
if he had PTSD.  The board was also requested to diagnose all 
co-existing psychiatric conditions.  

In May 2000, the veteran was afforded the requested 
examination.  The examiners noted that the C file was 
reviewed prior to the examination and that after examination, 
the veteran was deemed to be competent.  The examiners 
observed that he was in a motorized cart which resembled a 
bed.  The veteran stated that he became a quadriplegic after 
he dove into a swimming pool in 1989, and fractured his neck.  
They noted that he had served in Vietnam and stated that 
during the time he was in the service he had trouble 
sleeping.  

The veteran stated that once he left the service, his 
symptoms subsided.  He indicated that he was almost 
disciplined out of the service for leaving his post.  He 
reported that drinking had been a problem since he left 
service.  He stated that he had had several jobs after 
leaving the service.  He noted that he took lithium 
intermittently for what he believed was a bipolar disorder.  
He described himself as impulsive and reported that neither 
he nor his wife had ever experienced him in or seen him in 
any depressive episodes.  

With regard to the diagnosis of bipolar disorder, the veteran 
indicated that this was done on an outpatient basis and he 
was never in a psychiatric hospital when this diagnosis was 
made.  He stated that the diagnosis of a bipolar disorder was 
based on the fact that he had "too many ideas", drove too 
fast, and had poor sleep.  

Both examiners indicated that they did not see sufficient 
psychopathology to render an Axis I psychiatric diagnosis.  
An Axis II diagnosis of a personality disorder, NOS, was 
rendered at that time.  

In June 2000, the veteran was assessed as having anxiety and 
a fear of being left alone.  


Analysis

New and Material Evidence

A review of the record demonstrates that the RO denied 
service connection for PTSD in December 1989.  The veteran 
was notified of this decision in April 1991 and did not 
appeal.  Thus, the decision became final.  The basis for the 
December 1989 denial was that the veteran did not have a 
medical diagnosis of this condition.  

Evidence received subsequent to the December 1989 denial 
includes various outpatient treatment records containing 
diagnoses of PTSD. 

The veteran seeks to reopen his claim of service connection 
for PTSD. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since 
the December 1989 determination directly addresses the issue 
on appeal.  The previous denial was based upon the absence of 
a diagnosis of PTSD.  The newly added evidence is new and 
material to the issue at hand.  The veteran had been 
diagnosed as having PTSD on at least several occasions since 
the December 1989 determination.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 


Service Connection

PTSD

As the Board noted earlier, regardless of whether the veteran 
is determined to have engaged in combat, a veteran is still 
required to show evidence of a current disability and a link 
between that current disability and service.  See Hickson, 
supra.  In the veteran's case at hand, there is no current 
diagnosis of PTSD.  Impressions of PTSD were rendered in 
previous years, and on one occasion such impression was 
related to a post service swimming accident.  While the 
record shows that the veteran has related stressors he has 
alleged occurred in service, the record is devoid of any 
examiner linking such stressors to service, nor is there any 
corroboration or verification of any previously related 
stressors.  

The most recent comprehensive April 2000 VA special 
psychiatric examination as reported earlier found no evidence 
of PTSD.  Moreover, PTSD had not been found on a previously 
conducted examination in 1995.  The evidentiary record is at 
best sprinkled with clinical impressions of PTSD based on 
brief outpatient visits.




While the veteran has been diagnosed with PTSD on several 
occasions, it has been based upon the history provided by 
him, and on the basis of an outpatient visit with no benefit 
of detailed examination and/or the evidentiary record.  The 
examination performed in May 2000 was done by two VA 
examiners.  

The examiners indicated that they had completely reviewed the 
C-file.  Following a thorough VA examination, both examiners 
concluded that they did not see sufficient psychopathology to 
render an Axis I diagnosis.  The Board gives more probative 
weight to the May 2000 VA examiners opinions as it was based 
upon a thorough review of the claims folder as well as a 
thorough VA examination.  

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the CAVC's interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have PTSD.  As the most recent VA 
examination shows that the veteran does not have PTSD, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Psychiatric Disorders other than PTSD

While the veteran has been diagnosed as having a bipolar 
disorder, an anxiety disorder, mania, and an organic mood 
disorder, in the past, the May 2000 VA examiners, following a 
thorough review of the claims folder and a comprehensive VA 
examination did not find sufficient psychopathology to render 
a psychiatric diagnosis.  As noted above, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  The objective medical findings 
demonstrate that the veteran does not currently have any 
psychiatric diagnosis.  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board also notes that the provisions of 
38 U.S.C.A. §  1154 (West 1991) do not assist the veteran in 
the outcome of the case.  The issue before the Board is 
whether the veteran has a current psychiatric disorder.  The 
provisions of section 1154 do not address the question of 
current disability.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

As the most recent VA examination shows that the veteran does 
not have sufficient psychopathology to render a psychiatric 
diagnosis, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Hearing Loss

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, the regulatory 
criteria governing the evaluation of the veteran's bilateral 
hearing loss changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the record demonstrates that the RO considered 
the old and new criteria.  Therefore, the veteran was made 
aware of the change.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  

In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-00.


Factual Background & Analysis

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the Schedule and the current regulations in order 
to ascertain which version is more favorable to his claim.  
Neither version is more favorable to the veteran.  

A review of the record demonstrates that the veteran 
requested service connection for bilateral hearing loss in 
August 1995.  

In October 1995, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
55
50
LEFT

20
45
65
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Diagnoses of moderate/mild sensorineural loss from 3000 to 
6000 Hertz, all other frequencies within normal limits, and 
mild/moderately severe sensorineural loss above 1500 Hertz, 
all other frequencies within normal limits, were rendered.  

In April 1996, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation.  In November 1996, the veteran 
expressed disagreement with the assigned disability 
evaluation.  

In June 1997, the veteran was afforded an additional VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
40
60
50
LEFT

10
10
55
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Diagnoses of mild to moderate loss of hearing sensitivity in 
the left ear and mild to moderately severe loss of hearing 
sensitivity in the right ear, were rendered.  

At the time of his March 1999 hearing, the veteran testified 
that he had been prescribed hearing aides two years earlier 
but that he had a hard time wearing them.  He further noted 
that he could not pick up the phone as his hearing aides 
would ring when he moved the phone near them.  

In December 1999, the veteran was afforded an additional VA 
audiological examination. Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
50
60
LEFT

10
50
60
65




Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Diagnoses of moderate to moderately severe sensorineural 
hearing loss 3000 to 4000 Hertz on the right and moderate to 
moderately severe to mild sensorineural hearing loss above 
1500 Hertz, were rendered.  The veteran was noted to have 
excellent word recognition.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.


Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  38 C.F.R. § 4.85, Table VI.  Pertinent 
case law provides that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

At the time of the July 1995 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 38 decibels and an average puretone hearing 
loss in the left ear of 46 decibels, with 96 percent speech 
discrimination in the right ear and 92 percent in the left 
ear, which translates to level I hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.

At the time of the June 1997 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 41 decibels and an average puretone hearing 
loss in the left ear of 30 decibels, with 100 percent speech 
discrimination in the right ear and 96 percent in the left 
ear, which translates to level I hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.

Finally, at the time of the December 1999 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 34 decibels and an 
average puretone hearing loss in the left ear of 46 decibels, 
with 96 percent speech discrimination in the right ear and 
100 percent in the left ear, which translates to level I 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this also equates to noncompensable hearing loss.

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.

A compensable evaluation is not warranted under Table VIa 
under either the previous or amended regulations.  Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2001).

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.




The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected bilateral hearing loss 
has remained the same throughout this period of time.  See 
Fenderson, supra.

Finally, the Board does not find that the appellant's 
bilateral hearing loss disability presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

In this respect, 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his 
disability.  

Additionally, while the veteran is not employed, this is as a 
result of his nonservice-connected disabilities.  There has 
been no demonstration that his bilateral hearing loss 
disability would have markedly interfered with employment.  
As such, the Board finds no basis for further action on this 
question. VAOPGCPREC 6-96.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted in this regard.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.


Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

